Name: Commission Regulation (EEC) No 810/91 of 27 March 1991 amending Regulation (EEC) No 3797/90 on protective measures applicable to imports of certain semi-processed red fruits originating in Poland and Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 3 . 91 Official Journal of the European Communities No L 82/49 COMMISSION REGULATION (EEC) No 810/91 of 27 March 1991 amending Regulation (EEC) No 3797/90 on protective measures applicable to imports of certain semi-processed red fruits originating in Poland and Yugoslavia fairly low prices ; whereas, under the circumstances, the Community market would be threatened with disturbance which would have -a negative impact on the sale of Community products from the new harvest ; whereas that situation is likely to jeopardize the objectives of Article 39 of the Treaty ; whereas the requirement for a minimum import price and countervailing charges on products not complying with that price, should accordingly be main ­ tained for a sufficiently lengthy period to forestall such negative effects , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 18 (2) thereof ; Whereas Council Regulation (EEC) No 521 /77 (3) lays down detailed rules for applying protective measures in the market in products , processed from fruit and vegeta ­ bles ; Whereas Article 5 of Commission Regulation (EEC) No 3797/90 (4), as amended by Regulation (EEC) No 419/91 (*), provides that the Regulation is to apply until 31 March 1991 ; Whereas major quantities of the products in question are still available in Poland and in Yugoslavia ; whereas, from 1 April 1991 , unless there is an agreement with the exporting countries on compliance with a free-at-frontier price for forthcoming months, the products will be imported into the Community in major quantities and at HAS ADOPTED THIS REGULATION : Article 1 In Article 5 of Regulation (EEC) No 3797/90, the date *31 March 1991 ' is hereby replaced by '31 July 1991 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 201 , 31 . 7 . 1990, p. 1 . (3) OJ No L 73, 21 . 3 . 1977, p. 28 . (4) OJ No L 365, 28 . 12. 1990, p. 22. 0 OJ No L 49, 22. 2. 1991 , p. 23.